Citation Nr: 0107573	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-13 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to July 14, 1995 
for service connection for post-traumatic stress disorder.  

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from August 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 1996, the RO granted service connection 
for post-traumatic stress disorder, evaluated as 30 percent 
disabling.  In a rating decision later that same month, the 
RO assigned an effective date of July 14, 1995.  The veteran 
filed a notice of disagreement with his evaluation, as well 
as the assigned effective date.  In August 1997, the RO 
increased the evaluation for the veteran's PTSD to 50 
percent, and assigned an effective date of July 14, 1995.  
However, since this increase did not constitute a full grant 
of the benefit sought, the evaluation issue remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In May 1998, the Board remanded both claims for additional 
development.  In December 1998, the RO the RO increased the 
evaluation for the veteran's PTSD to 100 percent, and 
assigned an effective date for the 100 percent rating of 
September 26, 1997.  

The veteran's claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities is the subject of the REMAND portion 
of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1983, the RO 
denied service connection for PTSD.

2.  There is no formal claim or written intent to file a 
claim for service connection for PTSD dated between the RO's 
March 1983 denial of the claim for PTSD and July 13, 1995; 
there is no medical evidence dated within the one year time 
period prior to July 14, 1995 which shows that the veteran 
received treatment for PTSD and which may constitute an 
informal claim.  

3.  For the period from July 14, 1995 to September 25, 1997, 
the veteran's service-connected PTSD was productive of no 
more than severe social and industrial impairment, and no 
more than severe occupational and social impairment with 
reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  The legal criteria have not been met for an effective 
date prior to July 14, 1995 for service connection for PTSD.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 38 
C.F.R. § 3.400 (2000).

2.  For the period from July 14, 1995 to September 25, 1997, 
the criteria for entitlement to a 70 percent schedular 
evaluation for the veteran's PTSD, and no more, have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); Veterans 
Claims Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 4.7, 4.132, and Diagnostic Code 9411 (as in 
effect prior to November 7, 1996), 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000).  In this case, 
the pertinent VA hospital records have been obtained, and 
there is no allegation or indication that relevant medical 
records exist which are obtainable and which have not been 
associated with the claims files.  The Board is therefore 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, that no further assistance is required to comply 
with the duty to assist, and that there is no prejudice in 
the Board reviewing this claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Furthermore, the parties have 
been provided adequate information and time to present 
evidence and argument to substantiate the claim.

Effective Date Granted by the RO

In this case, the veteran was granted service connection for 
shoulder and ulcer disabilities effective in 1982 and 
assigned a compensable rating.  Therefore, a formal claim for 
compensation had been allowed.  Initially, the RO selected 
the effective date of service connection for PTSD as the date 
of the veteran's specific claim filed by him.  This decision 
was amended to reflect an earlier date, the date of VA 
treatment within 1 year of the veteran's claim.  The decision 
of the RO is correct.  38 C.F.R. § 3.157 provides that the 
provisions relating to VA treatment are applicable to a 
disability for which service connection has been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or admission.  In this case, the veteran was in receipt of 
compensation, he was treated for a disability not service 
connected at a VA facility and a claim specifying the benefit 
was received within 1 year of such treatment.  

The Board is aware that one part of General Counsel, before 
the Court has argued that this is not a correct 
interpretation.  However, there are four unpublished General 
Counsel Decisions addressing this regulation, and the 
provisions of 38 C.F.R. § 3.157 were amended based on those 
opinions.  We conclude that the opinions of the General 
Counsel which provided the basis of the revised regulation 
are more persuasive.  Furthermore, the failure to reach the 
decision reached by the RO would render meaningless the term 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or admission.

Effective Date of Service Connection

In June 1996, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling.  Later that same month, 
the RO assigned an effective date for service connection of 
July 14, 1995 for service connection.  The veteran appealed 
the issue of entitlement to an effective date prior to July 
14, 1995 for the grant of service connection.  Specifically, 
it is argued that the veteran received VA treatment for PTSD 
a year prior to the filing of his claim, and that an 
effective date of July 14, 1994 is therefore warranted.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

A review of the claims files shows that in March 1983, the RO 
denied a claim for service connection for a nervous disorder, 
to include PTSD.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7104(c).  On March 4, 1996, 
VA received the veteran's claim of entitlement to service 
connection for PTSD.  This is the earliest record of a claim 
for service connection for PTSD following the RO's March 1983 
denial of the claim for PTSD.  Given the foregoing, the 
veteran's service connection claim, received by the RO on 
March 4, 1996, was a "reopened" claim.  See 38 C.F.R. 
§ 3.160(e) (2000).  Furthermore, the earliest date upon which 
VA may be considered to have received the veteran's formal 
claim for service-connection for PTSD is March 4, 1996.  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  Thus, as a reopened claim, the earliest date for 
which entitlement to service connection for PTSD could 
normally be granted is the date of receipt of the veteran's 
claim, which is March 4, 1996.  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

However, in this case it appears that another regulation is 
for application.  Under 38 C.F.R. § 3.157(b)(1), the general 
rule regarding effective dates is reiterated, that is, the 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.157(a).  However, once a formal claim for compensation has 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of treatment by VA 
will be accepted as an informal claim for increase or to 
reopen if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) and (b).  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  38 C.F.R. § 
3.157(b)(2), (3).  For non-VA reports, including reports from 
private physicians, laymen, and state and other institutions, 
the date of receipt of the reports is accepted as the date of 
receipt of an informal claim.  Id.  

A review of the claims files shows that for the year 
preceding receipt of the veteran's formal claim on March 4, 
1996, the earliest medical record which could be considered 
an informal claim for PTSD under 38 C.F.R. § 3.157 is a VA 
outpatient treatment report, dated July 14, 1995.  
Alternatively stated, for the period from March 4, 1995 to 
March 3, 1996, the earliest evidence of treatment for PTSD 
which could be considered an informal claim for PTSD under 38 
C.F.R. § 3.157 is a July 14, 1995 VA outpatient treatment 
report.  Based on the foregoing, the Board finds that there 
is no basis upon which to grant an effective date for service 
connection for PTSD prior to July 14, 1995.  Accordingly, the 
claim must be denied.  See 38 C.F.R. §§ 3.157, 
3.400(b)(2)(i).  

In reaching this decision, the Board has considered the 
veteran's argument that he was treated for PTSD prior to July 
14, 1995.  However, there is no record of such treatment.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
entitlement to an effective date prior to July 14, 1995 for 
service connection for PTSD is not warranted.

The Board has determined that the preponderance of the 
evidence is against the claim.  Therefore, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  Veterans Claims Assistance Act (section 4, 114 Stat. 
2096, 2098-2099); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Evaluation - PTSD

The Board first notes that, with regard to the veteran's 
stressors, his service records indicate that he spent twelve 
months in Vietnam as a rifleman with an infantry unit, and 
that his awards include the Combat Infantryman Badge.  

In June 1996, the RO granted service connection for post-
traumatic stress disorder, evaluated as 30 percent disabling.  
The veteran appealed the issue of entitlement to a higher 
evaluation.  In August 1997, the RO increased the evaluation 
for the veteran's PTSD to 50 percent, and assigned an 
effective date of July 14, 1995.  In December 1998, the RO 
increased the veteran's evaluation for his PTSD to 100 
percent.  The RO noted that the veteran had resigned from his 
job on September 26, 1997, and assigned an effective date of 
September 26, 1997 for the 100 percent rating.  

With regard to the veteran's rating claim, the RO's increase 
of the veteran's PTSD evaluation to 100 percent constituted a 
full grant of the benefit sought as of the effective date for 
the 100 percent rating, i.e., September 26, 1997.  The issue 
is therefore whether the veteran is entitled to an evaluation 
in excess of 50 percent for PTSD for the period from July 14, 
1995 to September 26, 1997.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A review of the veteran's written statements, and the 
transcript from his September 1997 hearing, shows that he 
asserts that a higher evaluation is warranted because he has 
PTSD symptoms that include intrusive thoughts of Vietnam, 
flashbacks, sleep disturbances and severe flashbacks.  He 
reported that although he was working, he had been 
transferred to a less stressful position, where he tried to 
isolate himself.  He did not go to church because he could 
not relate to the people, and he reported significant 
family/marital problems.  

VA outpatient treatment reports, dated between July 1995 and 
September 24, 1997, show treatment for ongoing complaints 
that included nightmares, guilt, intrusive thoughts of 
Vietnam, difficulty concentrating, sleep difficulties and 
depression.  There is evidence of ongoing marital discord and 
alcohol abuse.  Medications included Prozac, Zolpidem and 
Amitriptyline.  During this time, he was working full-time 
for the state in a maintenance position.  A May 1997 report 
notes suicidal thoughts without intent, social avoidance, 
increased startle response and intrusive thoughts of Vietnam.  

Records from the Veterans Center, dated between July 1995 and 
May 1997, show symptoms and findings that are consistent with 
the VA outpatient treatments.  The Veterans Center reports 
include an intake report, dated in September 1995, which 
includes a mental status examination (MSE).  The MSE 
indicates that the veteran complained of sleep dysfunction 
and insomnia.  He also reported binge drinking, and fighting, 
nightmares, intrusive thoughts of Vietnam, guilt and 
hyperalertness.  He stated he verbally abused his family, and 
there was other evidence of marital difficulties.  
Medications were noted as Elavil and Prozac.  He was neat, 
oriented to time, place and person, with impaired memory and 
labile affect.  Judgment was impaired and he was agitated.  
Speech was appropriate and he was manner was friendly and 
cooperative.  The Global Assessment of Functioning (GAF) 
score was 48.  The Veterans Center reports generally show 
that the veteran received treatment twice a month, with 
complaints that included irritability, anger, guilt, 
depression, nightmares and an exaggerated startle response.  
There is evidence of ongoing marital discord and alcohol 
abuse, to include a January 1997 report which notes that the 
veteran threatened his wife with a handgun.  Medications 
included Prozac.  

A VA psychiatric examination report, dated in April 1996, 
shows that the veteran complained of two to three nightmares 
per week, often followed by sleep difficulties.  He stated 
that he usually watched television by himself after work, and 
that he did not visit with anyone.  He stated that he was 
taking Amitriptyline, and Prozac twice a day.  On 
examination, he was casually groomed, with some depressed 
mood.  Affect was appropriate to content.  Thought processes 
and associations were logical and tight.  There was no 
loosening of associations, confusion, or gross impairment of 
memory.  There were no delusions.  Insight was somewhat 
limited and judgment was adequate.  The diagnoses were PTSD 
and alcohol abuse.  

A VA psychiatric examination report, dated in June 1997, 
shows that the veteran reported a history of alcohol abuse 
which had begun about eight years before during which he 
would drink from half a pint to a pint, with associated 
blackouts and shakes, but he denied delirium tremens or 
arrests for driving under the influence.  He had not had 
anything to drink in the last six weeks.  He complained of 
the following: nightmares every night, intrusive thoughts of 
Vietnam, and being easily startled by loud noises.  He 
avoided crowds and had few social contacts.  He had been 
married for the last 24 years, and had been separated for 
three months.  He had worked for the state for the last 24 
years.  He denied hallucinations and suicidal intent.  On 
examination, he was oriented times three.  His thought 
processes and associations were logical and tight.  There was 
no loosening of associations, confusion, or gross impairment 
of memory.  There were no delusions.  Judgment and insight 
were adequate.  The Axis I diagnosis was chronic PTSD.  The 
Axis V diagnosis was a GAF score of 53.  

A VA hospital report, dated in early September 1997, shows 
that the veteran was admitted for about five days with a 
primary diagnosis of primary alcohol withdrawal/dependence.  
Comorbidities and complications included PTSD and depression.  
The report indicates that the veteran had been in a motor 
vehicle accident just prior to his admittance, and had been 
drinking.  He stated that he had been drinking vodka, and 
that he had separated from his wife in April.  His wife 
reported that he had gone into a local convenience store with 
a .357 magnum and threatened to kill himself.  The gun 
apparently misfired.  Hallucinations were reported, 
specifically, the veteran reported seeing spiders and 
shadows.  About three days later he became violent.  The next 
day, he denied hallucinations, but was noted to be picking at 
objects in the air.  There was also evidence of crying spells 
and unstable mood.  He was discharged after five days with 
the agreement that he return the following Monday for 
substance abuse treatment.  He was given Ativan.  VA 
outpatient treatment reports indicate that he was admitted to 
a drug and alcohol treatment program on September 9, 1997 and 
it was noted that he had been drinking about a gallon of 
vodka a day during the two weeks prior to his motor vehicle 
accident.  He went absent without leave after about one week, 
and he returned for treatment on October 10, 1997.  

Employment records, dated between February and August of 
1997, show that the veteran used annual and sick hours (with 
no other description provided) from zero to seven days per 
month.  

The veteran filed his claim in March 1996.  During the course 
of the appeal, the rating criteria were changed.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Under the 
circumstances, the veteran's higher evaluation claim is to be 
reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  

For the time period in issue, the RO has assigned the 
veteran's psychiatric disorder a 50 percent rating.  Under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9411, under the criteria 
in effect prior to November 7, 1996, a 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

After reviewing the totality of the evidence, the Board finds 
that a 70 percent evaluation is warranted for the veteran's 
PTSD under the old rating criteria.  The evidence includes VA 
outpatient treatment reports and reports from the Veterans 
Center which show that the veteran has been receiving 
treatment for his PTSD about twice per month since July 1995, 
and that he has been on medications for control of his 
symptomatology since that time.  He has consistently reported 
PTSD symptoms, and the Board is satisfied that the veteran 
clearly has shown that his ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  In this regard, there is considerable evidence of 
a chaotic family life and marriage, to include incidents of 
threatening and violent behavior.  Of particular note, the 
evidence shows a severe alcohol abuse problem, to include 
drinking prior to a motor vehicle accident, and violent and 
threatening behavior.  There is no medical evidence of record 
which would allow the Board to dissociate the symptoms from 
such alcohol abuse from the symptoms of his service-connected 
PTSD.  In such cases, when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 (2000) requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  Mittleider v. West,  11 Vet. 
App. 181 (1998).  Accordingly, the Board finds that a 70 
percent rating is warranted for PTSD.  

Further, the Board finds that the criteria for a 70 percent 
evaluation were met as of the date of service connection for 
PTSD, i.e., July 14, 1995, such that his 70 percent 
evaluation is warranted effective on that date.  See 38 
C.F.R. § 3.400(b)(2)(i) (2000). 

A rating in excess of 70 percent is not warranted.  The 
highest rating of 100 percent under DC 9411 is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132.  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, DC 9411, 
for a 100 percent evaluation are each independent bases for 
granting a 100 percent evaluation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994). 

With regard to the first basis for a 100 percent rating, the 
evidence does not support a conclusion that there has been 
virtual isolation in the community.  Although the veteran has 
reported isolating behavior and avoidance of crowds, he had 
stated that he was working full-time during the time period 
in issue, that he occasionally went to restaurants, and that 
he had attended his son's sporting events (although not 
without discomfort).  VA outpatient treatment reports also 
contain references to going hunting.  He has also attended 
PTSD group therapy on an ongoing basis.  Finally, a portion 
of the Board's analysis of the veteran's ability to obtain 
and maintain employment, discussed infra, is also applicable 
here.  Briefly stated, the evidence that the veteran was 
working full-time indicates that he was not virtually 
isolated in his community.  Therefore, the Board finds that 
the evidence is insufficient to show virtual isolation in the 
community, and the Board finds that a 100 percent evaluation 
is not warranted on this basis.

As for the second basis for a 100 percent rating, the 
evidence does not show that the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  In this 
case there was a brief period of hospitalization in September 
1997, and there is evidence of violent and threatening 
behavior, as well as an attempt at suicide.  However, 
notwithstanding these reports, the preponderance of the 
medical evidence shows that psychoneurotic symptoms are not 
of such severity as to warrant a 100 percent rating.  
Specifically, the veteran has consistently been noted to be 
oriented, with relevant and coherent speech.  Overall, the 
veteran's GAF scores have ranged from 48 to 75, suggesting 
that his symptoms ranged from serious to mild.  See Quick 
Reference to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  See e.g., September 1995 
Veterans Center intake report, August 1995 VA outpatient 
treatment report.  The VA examination reports indicate that 
his thought processes and associations were logical and 
tight, with no loosening of associations or confusion.  There 
were no delusions.  Insight was somewhat limited (or 
adequate) and judgment was adequate.  Therefore, the Board 
finds that the evidence is insufficient to show totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, and 
the Board finds that a 100 percent evaluation is not 
warranted on this basis.  

As for the third basis for a 100 percent rating, the evidence 
does not show that the veteran is demonstrably unable to 
obtain or retain employment.  Although the veteran has had 
difficulties at his employment, he worked for the state for 
about 24 years, to include working full-time during the time 
period in issue.  The evidence as to annual and sick time 
from work does not specify the reasons for which this time 
was taken, and at least half of the time taken from work 
appears to be annual leave, as opposed to sick leave.  
Therefore, the Board finds that the evidence is insufficient 
to show that the veteran was demonstrably unable to obtain or 
retain employment, and the Board finds that a 100 percent 
evaluation is not warranted on this basis.  

Additionally, a rating in excess of 70 percent is not 
warranted under the new criteria for PTSD, as in effect 
November 7, 1996 and thereafter.  Under these criteria, the 
veteran's condition is still rated under DC 9411.  However, 
the criteria have been changed, and the revised regulation 
provides that a 100 percent rating is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent rating.  
As previously stated, overall, the veteran's GAF scores have 
ranged from 48 to 75, suggesting that his symptoms ranged 
from serious to mild.  Also as previously stated, VA 
outpatient and examination reports show that the veteran has 
consistently been noted to be oriented, with relevant and 
coherent speech, and to be without psychotic symptoms or 
other evidence of gross impairment in thought processes.  The 
VA examination reports indicate that his thought processes 
and associations were logical and tight, with no loosening of 
associations or confusion.  There were no delusions.  Insight 
was somewhat limited and judgment was adequate.  The 
diagnoses were PTSD and alcohol abuse.  The Board notes that 
while there is some evidence of hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself 
or others, and memory loss, these symptoms appear to have 
been quite infrequent, were not found on either of the VA 
examinations.  When considered in conjunction with the other 
evidence of record, which covers a period of over two years, 
these symptoms are not shown to have been such severity that 
a 100 percent rating is warranted.  

Based on the foregoing, the Board believes that the 
impairment resulting from the veteran's PTSD warrants no 
higher than a 70 percent rating for the period from July 14, 
1995 to September 25, 1997.  In reaching this conclusion, the 
Board has addressed certain findings that may not relate to a 
psychoneurotic disorder.  However, the findings relating to 
orientation, thought process and loosening of associations 
tend to establish that gross repudiation of reality was not 
present.

As a final matter, the Board notes that a regulation in 
effect prior to November 7, 1996, provided that in a case 
where the only compensable service connected disability was a 
mental disorder assigned a 70 percent evaluation and such 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation, a 100 percent 
schedular evaluation under the appropriate diagnostic code 
shall be assigned.  38 C.F.R. § 4.16(c) (1996).  However, 
that regulation is not for application in this case, as the 
veteran had been granted service connection for a healed 
gastric ulcer and residuals of a right shoulder injury in 
1983.


ORDER

An effective date prior to July 14, 1995 for service 
connection for PTSD is denied.  

For the period from July 14, 1995 to September 25, 1997, a 
rating of 70 percent, and no more, for PTSD is granted, 
subject to provisions governing the payment of monetary 
benefits.


REMAND

In July 1998, the veteran filed a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The Board 
notes that at that time, the veteran did not meet the TDIU 
schedular criteria of a service-connected disability rated as 
60 percent disabling or more or two or more service-connected 
disabilities rated as 40 percent disabling or more, with a 
combined evaluation of 70 percent.  See 38 C.F.R. § 4.16(a).  
In December 1998, the RO analyzed the claim as a claim for an 
increased rating, and afforded the a greater benefit to the 
veteran by increasing his PTSD evaluation to 100 percent.  
The RO assigned an effective date of September 26, 1997 for 
the 100 percent rating.  

Although the RO appears to have operated on the assumption 
that its grant of a 100 percent rating for PTSD rendered the 
TDIU claim moot, there is a theoretical possibility that TDIU 
could be granted up to one year prior to the receipt of the 
TDIU claim, i.e., up to July 1997.  As July 1997 predates the 
effective date for the veteran's 100 percent PTSD rating by 
about two months, this issue is not moot.  Furthermore, a 
statement of the case (SOC) has not yet been issued on this 
issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") indicated that in a case in 
which a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue an SOC, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC.

Therefore, this case is REMANDED for the following action:

1.  The RO should furnish the veteran an 
SOC on the issue of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities (TDIU).  
The veteran should be advised of the 
necessity of filing a timely substantive 
appeal.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of entitlement to TDIU.  

3.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claim, and that if he has 
or can obtain evidence which shows that 
he was eligible for TDIU during the 
relevant time period, he must submit that 
evidence to the RO.  In particular, the 
parties are invited to discuss why the 
claim should be granted during a period 
of time that the veteran, was in fact, 
working.

If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

